Hunt, Presiding Justice.
Varom Valentine and his co-defendant, Andre Robinson, shot and killed Charles Jones. Valentine was convicted of felony murder and sentenced to life imprisonment.* He appeals and we affirm.
1. After reviewing the evidence in the light most favorable to the jury’s determination of guilt, we conclude that a rational trier of fact could have found the defendant guilty of the crimes for which he was convicted beyond a reasonable doubt. Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560) (1979).
2. We find no merit to Valentine’s remaining enumerations of error.

Judgment affirmed.


All the Justices concur.


 The crimes were committed on October 17, 1991. Valentine and his co-defendant, Andre Robinson, were indicted by the DeKalb County grand jury on February 14, 1992. We affirmed Robinson’s conviction at 263 Ga. 424 (435 SE2d 207) (1993). Valentine and Robinson were tried before a jury August 3-6, 1992, and convicted on August 6, 1992. Valentine’s motion for new trial, filed September 4, 1992, and amended May 20, 1993, was denied on May 21, 1993. His notice of appeal was filed June 18, 1993. The appeal was docketed in this court on July 2, 1993, and submitted for decision without oral argument on August 19, 1993.